Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Non-final office action filed on July 29, 2022 is acknowledged.
3.	New claim 14 has been added.
4.	Claims 1, 7 and 11-14 are pending in this application and allowed in this office action.

Foreign Priority
5.	Certified English translation of foreign priority document CN 2019103941086 file on July 29, 2022 is acknowledged. The foreign priority date has been perfected. Therefore, the effective filing date of instant application is CN 2019103941086, filed on 5/13/2019.

EXAMINER’S COMMENTS
Withdrawn Objections and Rejections
6.	Objection to the abstract is hereby withdrawn in view of Applicant’s amendment to the abstract.
7.	Objection to the specification for referring to sequences without also identifying them by the sequence identifier is hereby withdrawn in view of Applicant’s amendment to the specification.
8.	Objection to claims 1, 7 and 11 is hereby withdrawn in view of Applicant’s amendment to the claims.
9.	Rejection of claims 11-13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is hereby withdrawn in view of Applicant’s amendment to the claims.

REASONS FOR ALLOWANCE
10.	The following is an examiner’s statement of reasons for allowance: A leech polypeptide comprising an amino acid sequence of SEQ ID NO: 1 is free of prior art. As indicated in the previous office action, the closest art is Hu et al (Journal of Ethnopharmacology, 2020, 254: 1-13, cited in the previous office action). Hu et al teach instant SEQ ID NO: 1. However, Hu et al is not a prior art document, since it has a publication date of 2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CONCLUSION
Claims 1, 7 and 11-14 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654